FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Terminal Disclaimer filed 1/11/2011 has been approved, thereby the double patenting rejection has been withdrawn.

Response to Arguments
Applicant's arguments filed 1/11/2021 have been fully considered but they are not persuasive.
The applicant argues that:
“The Bahn reference is directed to a thermal ageing process for exhaust components. There is no disclosure of an ageing process which includes loading a component with ash in the Bahn reference. The examiner has pointed to a portion of the Bahn reference which discuses a tertiary ageing gas line. The examiner notes that a mixer can be used with the tertiary ageing gas to add oil or fuel to the ageing gas. The examiner then concludes without explanation that adding oil to the gas forms ash on the component. There is no discussion in Bahn of the intentional or targeted loading of a component with ash at the same time as thermal ageing of the component (page 4, remarks).” 
“…targeted loading includes a specified predefined loading. This process step is not disclosed in the Bahn publication. Therefore, Bahn does not teach each and every limitation of claim 1 and claim 1 is not anticipated, (see MPEP section 2131) dependent claims 2-11 depend from claim 1 and are also not anticipated (page 5, remarks).”
The Examiner respectfully disagrees.  Bahn teaches that:
“When fuel and combustion air are supplied by the means 71, 81 as mentioned, the burner 10, when ignited by an ignition device, produces ageing gas which can pass through exhaust gas catalysts 91, 92 and a diesel particle filter 95” (paragraph 80).  
Thereby catalysts 91, 92, and 95 are subjected to continuous thermal aging by way of the combustion air that is supplied by through the lines 71 and 81 (figure 5).  Bahn also teaches that:
“a secondary return line 98, returns secondary ageing gas after-treated as exhaust gas to the burner 10 (paragraph 83)”; 
“In front of the return line 98, before same enters the burner 10, there branches off a return branch line 99 which, behind the burner, ends in the main ageing gas line 100; the point of entry is connected to a mixer 96 and can serve for returning the so-called tertiary ageing gas. In the return branch line 99, there is arranged a controllable shut-off valve 109. A mixer 108 can be used for adding to the tertiary ageing gas a liquid such as oil or fuel or foreign gases for each of which there are provided branch lines 112, 113 leading to the mixer 108 with controllable inlet valves 110, 111 (paragraph 84).”
Thereby, the catalyst 91, 92 and 95 are also subjected to periodic phrases in addition to the ongoing ageing process where additional gas are added to the ageing gas that are combined with oil that then burns into an ash in the burner 10.  This periodic phrase in addition to the ageing process is further described as high temperature cycling where Bahn describes cycling that “is substantially composed of a high temperature phase with five thrust disconnections and a poisoning phase with three temperature levels” (paragraph 90).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bahn U.S. Patent Application Publication 2011/0183274.
With respect to claims 1, 4, and 9-11, Bahn teaches a method for ageing a component of an exhaust gas after-treatment system (figures 5 and 6), comprising the steps of 1: subjecting a component (catalyst 91, 92, and 95) to a continuous thermal ageing process by means of combustion of a fuel (Fuel and combustion air are supplied by the means 71, 81 and the burner 10, when ignited by an ignition device, produces ageing gas which can pass through exhaust gas catalysts 91, 92 and a diesel particle filter 95, paragraph 80.), and targeted loading of at least certain sections of the component with ash at the same time (A mixer 108 can be used for adding to the tertiary ageing gas a liquid such as oil or fuel or foreign gases for each of which there are provided branch lines 112, 113 leading to the mixer 108 with controllable inlet valves 110, 111, paragraph 84, figure 5, adding oil to the gas forms ash on the component.).
With respect to claim 2, Bahn teaches adding an ash former (oil) to the exhaust gas produced by the burner 10 (figure 5).
	With respect to claim 3, Bahn teaches wherein the continuous thermal ageing takes place at a temperature of at least 750 degrees C (paragraph 22).
With respect to claims 5-8, Bahn teaches wherein the targeted loading is predefined and the loading with ash is carried out in accordance with the targeted loading to be achieved, wherein during the method the actual loading of the component with ash is determined, is compared with an assumed loading, and the loading with ash is adapted on the basis of the result of the comparison, and wherein for the loading with ash, consumption of the ash former is predefined over an ageing time (The loading and poisoning of the catalyst with oil/ash is controlled and monitored as part of a testing cycle that is substantially composed of a high temperature phase with five thrust disconnections and a poisoning phase with three temperature levels, paragraph 90.).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        3/17/2021